DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, & 11 [Remarks: pg. 10, 2nd para.] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 & 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 20070075960), in view of Hong et al. (US 20140313181).
As to claim 1, Ito teaches a liquid crystal display device [abstract & figs. 1-2 & para. 29], comprising: 
a pixel array unit (display area 100) [fig. 1] in which pixels including a liquid crystal cell (plurality of pixels 110 in a matrix array each with liquid crystal capacitor 120) [figs. 1-2 & para. 26 & 29] are arranged in a matrix; 
a plurality of scan lines (scanning lines 112) [fig. 1] that selects the pixels row by row [figs. 1 & 4-5], the plurality of scan lines extending along a row direction [figs. 1-2 & para. 25]; 
common wiring (common wiring corresponding to common electrode 108) [fig. 2 & para. 31] that supplies a voltage to a counter electrode (common electrode 108) [fig. 2 & para. 31] in the liquid crystal cell; and 

wherein each of the pixels includes a pixel transistor (tft 116) [fig. 2 & para. 37-38] connecting the data line and the pixel electrode, and a conductive state/a non-conductive state of the pixel transistor is controlled by a scan signal voltage [para. 37] applied to a scan line of the plurality of scan lines, and
wherein a signal voltage (signal LCcom comprising voltage comL & voltage comH supplied via common wiring to common electrode 108) [figs. 4-5 & para. 43] whose polarity is inverted in regular cycles is supplied to the common wiring.
Ito does not explicitly teach wherein a scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a position at which the pixels are selected row by row in the pixel array unit.
	Hong teaches the concept of a liquid crystal display device [abstract & fig. 1 & para. 44], wherein a scan signal voltage (gate-off voltage Voff applied to gate lines) [figs. 1-3 & para. 56-58 & 75-76] supplied to a scan line [figs. 1-3 & para. 56-58 & 75-76] of a plurality of scan lines (gate lines) [figs. 1-3 & para. 55] when no pixel is selected is supplied so as to vary in accordance with a position at which pixels are selected row by row in a pixel array unit [figs. 1-3 & para. 56-58 & 75-76].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of Ito, such that a scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a position at which the pixels are selected row by row in the pixel array unit, as taught by Hong, to improve image quality of the liquid crystal display device of Ito by reducing flickering and improving image uniformity, as taught by Hong [para. 61-62].
As to claim 8, Ito as modified by Hong teaches the liquid crystal display device according to claim 1, wherein 
the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with the position at which the pixels are selected row by row [Hong: figs. 1-3 & para. 56-58 & 75-76].
claim 9, Ito as modified by Hong teaches the liquid crystal display device according to claim 1, wherein 
a plurality of groups including a plurality of adjacent pixel rows is formed in the pixel array unit [Hong: figs. 1-3 & para. 56-58 & 75-76], and 
the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a group of the plurality of groups in which the pixels selected row by row are located [Hong: figs. 1-3 & para. 56-58 & 75-76].
As to claim 10, Ito teaches a method for driving a liquid crystal display device [abstract & figs. 1-2 & para. 29] comprising: 
a pixel array unit (display area 100) [fig. 1] in which pixels including a liquid crystal cell (plurality of pixels 110 in a matrix array each with liquid crystal capacitor 120) [figs. 1-2 & para. 26 & 29] are arranged in a matrix; 
a plurality of scan lines (scanning lines 112) [fig. 1] that selects the pixels row by row [figs. 1 & 4-5], the plurality of scan lines extending along a row direction [figs. 1-2 & para. 25]; 
common wiring (common wiring corresponding to common electrode 108) [fig. 2 & para. 31] that supplies a voltage to a counter electrode (common electrode 108) [fig. 2 & para. 31] in the liquid crystal cell; and 
a plurality of data lines (data lines 114) [fig. 1] that supplies a voltage [para. 37] to a pixel electrode in the liquid crystal cell [para. 37], the plurality of data lines extending along a column direction [figs. 1-2 & para. 25], 
wherein each of the pixels includes a pixel transistor (tft 116) [fig. 2 & para. 37-38] connecting the data line and the pixel electrode, and 
wherein a conductive state/a non-conductive state of the pixel transistor is controlled by a scan signal voltage [para. 37] applied to a scan line of the plurality of scan lines, 
the method comprises: 
	supplying a signal voltage (signal LCcom comprising voltage comL & voltage comH supplied via common wiring to common electrode 108) [figs. 4-5 & para. 43] whose polarity is inverted in regular cycles to the common wiring.

	Hong teaches the concept of a method of driving a liquid crystal display device [abstract & fig. 1 & para. 44] that supplies a scan signal voltage (gate-off voltage Voff applied to gate lines) [figs. 1-3 & para. 56-58 & 75-76] supplied to a scan line [figs. 1-3 & para. 56-58 & 75-76] of a plurality of scan lines (gate lines) [figs. 1-3 & para. 55] when no pixel is selected such that the scan signal voltage varies in accordance with a position at which the pixels are selected row by row in a pixel array unit [figs. 1-3 & para. 56-58 & 75-76].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ito, such that the method utilizes a scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a position at which the pixels are selected row by row in the pixel array unit, as taught by Hong, to improve image quality of the liquid crystal display device utilized with the method of Ito by reducing flickering and improving image uniformity, as taught by Hong [para. 61-62].
As to claim 11, Ito teaches an electronic apparatus [abstract & figs. 10-11], comprising: 
a liquid crystal display device [abstract & figs. 1-2 & para. 29],
wherein the liquid crystal display device comprises: 
	a pixel array unit (display area 100) [fig. 1] in which pixels including a liquid crystal cell (plurality of pixels 110 in a matrix array each with liquid crystal capacitor 120) [figs. 1-2 & para. 26 & 29] are arranged in a matrix; 
	a plurality of scan lines (scanning lines 112) [fig. 1] that selects the pixels row by row [figs. 1 & 4-5], the plurality of scan lines extending along a row direction [figs. 1-2 & para. 25]; 
	common wiring (common wiring corresponding to common electrode 108) [fig. 2 & para. 31] that supplies a voltage to a counter electrode (common electrode 108) [fig. 2 & para. 31] in the liquid crystal cell; and 

	wherein each of the pixels includes a pixel transistor (tft 116) [fig. 2 & para. 37-38] connecting the data line and the pixel electrode, and a conductive state/a non-conductive state of the pixel transistor is controlled by a scan signal voltage [para. 37] applied to a scan line of the plurality of scan lines, and
	wherein a signal voltage (signal LCcom comprising voltage comL & voltage comH supplied via common wiring to common electrode 108) [figs. 4-5 & para. 43] whose polarity is inverted in regular cycles is supplied to the common wiring.
Ito does not explicitly teach wherein a scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a position at which the pixels are selected row by row in the pixel array unit.
Hong teaches the concept of an electronic apparatus [abstract & fig. 1 & para. 44], wherein a scan signal voltage (gate-off voltage Voff applied to gate lines) [figs. 1-3 & para. 56-58 & 75-76] supplied to a scan line [figs. 1-3 & para. 56-58 & 75-76] of a plurality of scan lines (gate lines) [figs. 1-3 & para. 55] when no pixel is selected is supplied so as to vary in accordance with a position at which pixels are selected row by row in a pixel array unit [figs. 1-3 & para. 56-58 & 75-76].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display device of the electronic apparatus of Ito, such that a scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a position at which the pixels are selected row by row in the pixel array unit, as taught by Hong, to improve image quality of the liquid crystal display device utilized with the electronic apparatus of Ito by reducing flickering and improving image uniformity, as taught by Hong [para. 61-62].
As to claim 12, Ito as modified by Hong teaches the method for driving a liquid crystal display device according to claim 10, further comprising supplying the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected such that the scan signal voltage varies in 
As to claim 13, Ito as modified by Hong teaches the method for driving a liquid crystal display device according to claim 10, further comprising:
forming a plurality of groups including a plurality of adjacent pixel rows in the pixel array unit [Hong: figs. 1-3 & para. 56-58 & 75-76], and 
supplying the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected so as to vary in accordance with a group of the plurality of groups in which the pixels selected row by row are located [Hong: figs. 1-3 & para. 56-58 & 75-76].
As to claim 14, Ito as modified by Hong teaches the electronic apparatus according to claim 11, wherein 
the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with the position at which the pixels are selected row by row [Hong: figs. 1-3 & para. 56-58 & 75-76].
As to claim 15, Ito as modified by Hong teaches the electronic apparatus according to claim 11, wherein 
a plurality of groups including a plurality of adjacent pixel rows is formed in the pixel array unit [Hong: figs. 1-3 & para. 56-58 & 75-76], and
the scan signal voltage supplied to the scan line of the plurality of scan lines when no pixel is selected is supplied so as to vary in accordance with a group of the plurality of groups in which the pixels selected row by row are located [Hong: figs. 1-3 & para. 56-58 & 75-76].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385. The examiner can normally be reached Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694